In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Hall, J.), dated August 29, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff, while a guest at the defendants’ home, stepped into a depression in the lawn, injuring his ankle. He brought this action seeking to recover damages for his injuries.
“To impose liability upon the defendants, there must be evidence tending to show the existence of a dangerous or defective condition and that the defendants either created the condition or had actual or constructive notice of it and failed to remedy it within a reasonable time” (Bonilla v Starrett City at Spring Cr., 270 AD2d 377). The defendants made a prima facie showing of entitlement to judgment as a matter of law with evi*381dence demonstrating the absence of any issue of fact concerning the creation of the condition or actual or constructive notice of it (see Lustgarten v Oceanside Union Free School Dist., 277 AD2d 430). Since the plaintiff failed to raise a triable issue of fact in his opposition to the motion, the motion for summary judgment dismissing the complaint was properly granted. Santucci, J.P., McGinity, Luciano and Adams, JJ., concur.